Citation Nr: 1539880	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to March 1981. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO found there was no new and material evidence to reopen claims for service connection for the lumbar spine and cervical spine arthritis.  

In April 2011, the Veteran testified at a Board videoconference hearing before one of the undersigned Acting Veterans Law Judges (AVLJ).  A copy of the hearing transcript has been associated with the file.  

In January 2012, the Board reopened the lumbar spine and cervical spine claims.  The Board then remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The Board denied the claims in a December 2012 decision.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Remand, the parties agreed that the April 2011 Acting Veterans Law Judge did not substantially comply with the related duties owed during a hearing under 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

At a July 2015 hearing, the Veteran testified before the undersigned VLJ at a video-conference hearing.  A transcript of that hearing is associated with the file.  At the July 2015 hearing, the Veteran waived his right to testify before a third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, because the Veteran testified regarding the matter on appeal during the pendency of the appeal at two, separate Board hearings before a VLJ and a different Acting VLJ, the appeal must be decided by a three-judge panel.  See 38 U.S.C.A. §§ 7102(a); 7107(c) (West 2014); 38 C.F.R. §§ 19.3, 20.707 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current lumbar and cervical spine problems are the result of his in-service motor vehicle accident.  

During the July 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the appellant's claim.  The Veteran reported that he sought treatment for his lumbar and cervical spine symptomatology at the North Chicago VA Medical Center (VAMC).  These treatment records are not associated with the claims file and are relevant to the issue on appeal.  

VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran has not been afforded a VA examination in conjunction with his claim service connection for a cervical spine disability.  A November 2008 VA examination report shows the presence of degenerative disc disease most pronounced at C3-C4.  Further, the Veteran's service treatment records show that he sustained injuries to his upper back following a motor vehicle accident in March 1979.  The Veteran received follow-up treatment on two occasions over the next two month period for complaints of upper back treatment.

During the July 2015 hearing, the Veteran has reported that he has continued to have neck pain since service.  In this regard, the Board notes that the Veteran is competent to report having a continuity of symptomatology (i.e., neck pain) since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  

Accordingly, the Board finds that there is evidence of record indicating that the Veteran's cervical spine disorder may be associated with service and a VA examination is warranted to address the etiology of this disability.  

Because there is insufficient medical evidence of record addressing whether the Veteran has a cervical spine disorder that was incurred during or aggravated by his military service, a VA examination and medical opinion addressing the nature and etiology of his cervical spine disorder is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

Finally, in light of the additional clinical evidence added to the record since the last March 2010 VA examination of the Veteran's lumbar spine disability, the Board finds that an additional opinion addressing the nature and etiology of his lumbar spine disorder is necessary for the Board to make a decision on this claim.  Supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar and cervical spine disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 



2.  The AOJ should also secure any outstanding, relevant Columbia VA medical records, to include treatment records dated since October 2012.

3.  The AOJ should obtain the record from the Hampton VAMC from the date of service discharge in 1981 to the present date and associate these records with the claims file.

4.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not the Veteran's cervical spine disorder was incurred in or aggravated by active duty service.

5.  Obtain a VA opinion on whether it is at least as likely as not the Veteran's lumbar spine disorder was incurred in or aggravated by active duty service.

6.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





__________________________                                _________________________
	       A. P. SIMPSON			       NATHAN KROES
	Acting Veterans Law Judge, 			Acting Veterans Law Judge,
	 Board of Veterans' Appeals			 Board of Veterans' Appeals





________________________________
H. N. SCHWARTZ
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

